Title: To James Madison from Robert Taylor, 26 January 1826
From: Taylor, Robert
To: Madison, James


        
          Dear Sir
          Washington Jany 26th. 1826
        
        I take the liberty to inclose you a resolution from the Senate for amending the Constitution of the United States, tho’ think it probable you have seen it in the papers. If there is no impropriety in asking it, should be glad of your opinion on it, which if desired should be confidential. I would much prefer the intervention of Electors, but a direct vote by the people has many friends. I think too, if the large States consent to the district system—the small ought to yield their federal power if the election should come into the house of Representatives. Present me most respectfully to Mrs. Madison. Yrs &c
        
          Robert Taylor
        
      